DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I and compounds 32a in the reply filed on February 22 2022 is acknowledged.  Upon searching, compound 32a was free of the art.  The election was expanded to the full scope of formula XV.  These compounds were also free of the art.  This makes claim 1 allowable.  Therefore, the restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 6 2022 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4 2020 was considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Wegman on June 1 2022.

The application has been amended as follows: 

In claim 8: please delete “, wherein the alkyl is optionally C1-C18 alkyl” after “alkyl” and before the period “.”  in line 3.
In claim 19: please replace “an ester” with “the ester” in line 2.
In claim 20: please replace “an ester” with “the ester” in line 2.
Please ADD claim 21:
	21.	The ester of a carboxylic acid agrochemical of claim 8, wherein one or both of R2 and R3 is C1-C18 alkyl.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are directed to an ester of a carboxylic acid agrochemical of formula XV, a composition comprising the ester and methods of using the ester.  The prior art does not teach or suggest an ester of formula XV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616